Title: To James Madison from William Lee, 3 October 1801
From: Lee, William
To: Madison, James


					
						Sir
						Bourdeaux Octor. 3d. 1801.
					
					From all the Accounts which have been received here, these two days past, there is no doubt but that peace between this country 

and England, either is already or will be shortly concluded on.  The enclosed copies of two letters from a respectable and influential 

banking house in Paris to my friends in this City will serve to shew what confidence they place in this news.  In addition I give you an 

extract from two letters which I this day received from Paris.
					Paris Sepr. 24th. 1801.
					“In all your arrangements calculate on a peace between this country and England.  Negociations are going on with great 

activity and you may depend upon it this event is near at hand.”
					Paris Sepr. 29th. 1801.
					“The preliminaries are certainly signed.  Some say more that the treaty is actually concluded & they go so far as to tell us that the 

Cape of good Hope is to be delivered up to the Dutch but free to all nations, that the french and Dutch Colonies are to be given up, that 

Egypt is to be evacuated by both parties and that the Ships taken at Toulon are to be restored.”
To all these reports I do not give full credit, but this much you may depend on  The  Preliminaries  are  signed.”
With great respect I have the honor to remain &c.
					
						William Lee
					
					
						October 4th. 1801.
						Sir
						I left my letter open until the last moment thinking it possible something more decisive might arrive but the post of last 

evening brought nothing further.  Several couriers however passed thro’ this city in the course of yesterday for Spain and the bruit of peace 

encreases.  Perhaps this news after all may be premature but it comes from so many respectable sources that I cannot do otherwise than 

communicate it to you.  With great respect I have the honor to remain Your humble servant



						
							William Lee
						

					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
